DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes two claim sets were filed on 2/8/2021. The claim set containing claims 1-20 was filed in error as confirmed by Travis L. Johnson during a phone call on 4/27/2021. The correct claim set that has been entered filed 2/8/2021 currently being examined states “amendments to the claims” at the top of the claim set. Claims 1-12, and 21-22 remain pending in the application. Claim 6 has been withdrawn from further consideration as detailed in the Non-Final Office Action mailed 11/10/2020. 
Applicants amendments to the specification and drawings have overcome the drawing objections previously set forth in the Non-final Office Action mailed 11/10/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 11/10/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 11/10/2020. 
Election/Restrictions
Claim 1 is allowable. Claim 6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between subspecies C and D, as set forth in the Office action mailed on 5/7/2020, is hereby withdrawn and claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
6.	The medication mixing device of claim 2, wherein the compression force allows the first sealing component and the second sealing component to maintain at least one that is a linear translation which selectively aligns the first aperture with the second aperture. 
Authorization for this examiner’s amendment was given in an interview with Travis L. Johnson on 5/4/2021.
Allowable Subject Matter
Claims 1-12 and 21-22 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a medication mixing device as claimed in claim 1 comprising at least one tab interfacing with the first chamber and configured to maintain the compression force between the first sealing component and the second sealing component. 
In regard to claim 10, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a medication mixing device as claimed in claim 10 comprising a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783